DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 9-10, 12-16, 19-20, 22, 24-29 are pending, and are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 9-10, 12-14, 16, 19, 22, 24-29 are rejected under 35 U.S.C. § 103 as being un-patentable by U.S. Patent Application Number 2008/0082518 attributed to David E. Loftesness (hereafter referred to as Loftesness) and U.S. Patent Application Number 2004/0163073 attributed to Krzyzanowski et al. (hereafter referred to as Krzyzanowski). 
Regarding claim 1: Loftesness discloses a method implemented by one or more computing devices, the method comprising: receiving repeated requests to perform a computer-implemented action, each of the plurality of repeated requests having been manually input into the user device by a user at a past time when a time condition was satisfied by past time context information [0053: the query-related behavior can identify the actions taken by the users, the times at which the users made the actions, 0035, 
Loftesness does not disclose proactively causing the action-assistance tool to automatically carry out a new repeated request to perform the computer-implemented action without having received a user request to repeat the computer-implemented action.
Krzyzanowski discloses proactively causing the action-assistance tool to automatically carry out a new repeated request to perform the computer-implemented action without having received a user request to repeat the computer-implemented action [figure 10: “wake up” runs proactively at 6:30 AM on weekdays, 0127-0128].
It would have been obvious to one of ordinary skill in the art, having the teachings of Loftesness, Krzyzanowski before him/her, before the effective filing date of the claimed invention to incorporate the teachings of proactively carrying out new 
Regarding claim 2: The method of claim 1, wherein the computer-implemented action wherein the computer-implemented action includes: presenting an information item upon receiving a search request via the user device [Loftesness: 0084]; and/or enabling an interaction with a service upon receiving a service-related request via the user device [Loftesness: 0084].
Regarding claim 3: The method of claim 1, further comprising: Application No.: 15/183,675 Attorney Docket No.: 359746-US-NPPage 3 of 16receiving a group of requests to perform the computer-implemented action, the group of requests having been manually submitted over a span of time [Loftesness: 0096]; and identifying one or more group patterns associated with the group of requests the one or more group patterns being associated with two or more occasions in the span of time on which the group of requests was manually submitted in a particular context, wherein the trigger is generated based at least on the one or more group patterns [Loftesness: 0101, 0109, 906 of figure 9].
Regarding claim 4: The method of claim 1, wherein detecting the pattern comprises: identifying meanings of the plurality of repeated requests to provide interpreted requests [Loftesness: 0041, 0055]; and forming one or more clusters based at least on the interpreted requests, each cluster having two or more of the interpreted requests that: (a) have a same meaning; and (b) pertain to a same 
Regarding claim 9: The method of claim 1, wherein the pattern is detected and/or the trigger is generated using a rule-based application engine [Loftesness: 0052].
Regarding claim 10: The method of claim 1, wherein the pattern is detected
Regarding claim 12: The method of claim 1, wherein the action-assistance tool automatically executes the computer-implemented action and proactively presents a result from executing the computer-implemented action without receiving a manual activation of the new repeated request [Krzyzanowski: figure 10: “wake up” runs proactively at 6:30 AM on weekdays, 0127-0128]. 
Regarding claim 13: The method of claim 1. further comprising: detecting two or more patterns associated with the time condition, wherein the two or more patterns are associated with two or more of the repeated requests, the two or more of the plurality of repeated requests being associated with a result, and wherein the action-assistance tool provides a bundle that provides representations of the two or more of the plurality of repeated requests and/or the result associated with the two or more of the plurality of repeated requests [Loftesness: 0057].
Regarding claim 14: The method of claim 13, wherein the two or more patterns correspond to two or more clusters of the plurality of repeated requests [0048, 0057].
Regarding claim 16: Loftesness discloses a system, comprising: one or more hardware processor devices; and a computer-readable storage medium storing 
Loftesness does not disclose wherein the action-assistance tool proactively presents a result from performing the computer- implemented action.
Krzyzanowski discloses wherein the action-assistance tool proactively presents a result from performing the computer-implemented action [figure 10: “wake up” runs proactively at 6:30 AM on weekdays, 0127-0128].

For claim 19: The system of claim 16, wherein the instructions further cause the one or more hardware processor devices to: identify two or more patterns associated with the date condition, wherein the two or more patterns are associated with two or more of the plurality of repeated requests, the two or more of the plurality of repeated requests being associated with the result, and wherein the action-assistance tool provides a bundle that provides representations of the two or more of the plurality of repeated requests and/or the result [Loftesness: 0057].
For claim 22: The method of claim 1, wherein the computer-implemented action may include one or more of: performing a search, checking road conditions, checking weather, checking a schedule, shopping online, booking a reservation, trading assets, sending an electronic communication, using a language-assistance tool, and/or executing a financial transaction [Loftesness: 0052].  
For claim 24: The system of claim 16, wherein the computer-implemented action may include one or more of: performing a search, checking road conditions, Application No.: 15/183,675 Attorney Docket No.: 359746-US-NPPage 11 of 16checking weather, checking a schedule, shopping online, booking a reservation, trading assets, sending an electronic communication, using a language-assistance tool, and/or executing a financial transaction [Loftesness: 0052].

For claim 26: The system of claim 16, wherein the plurality of repeated requests are manually inputted to a plurality of user devices [Loftesness: figure 1, 0035, 0084]. Application No.: 15/183,675 
For claim 29: The computer-readable storage medium of claim 28, wherein the statistical machine-learned model comprises a neural network [Loftesness: 0089].
Claims 27-28 are rejected using the same rationale as claims 9-10.Attorney Docket No.: 359746-US-NPPage 8 of 13  
Claim 15 is rejected under 35 U.S.C. § 103 as being un-patentable over Loftesness, Krzyzanowski and further in view of U.S. Patent Application Number 2016/0005196 attributed to Awadallah et al. (hereafter referred to as Awadallah). 
Regarding claim 15: Neither Loftesness nor Krzyzanowski specifically discloses organizing the two or more patterns into at least two groups that pertain to two respective subtopics associated with a same main topic, and demarcating the at least two groups in the action-assistance tool.
Awadallah discloses teach organizing the two or more patterns into at least two groups that pertain to two respective subtopics associated with a same main topic, and demarcating the at least two groups in the action-assistance tool [0021].
It would have been obvious to one of ordinary skill in the art, having the teachings of Loftesness, Krzyzanowski and Awadallah before him/her, before the effective filing date of the claimed invention to have the method of claim 13, further comprising organizing the two or more patterns into at least two groups that pertain to two respective subtopics associated with a same main topic, and demarcating the at least two groups in the action-assistance tool.
.
Claim 20 is rejected under 35 U.S.C. § 103 as being un-patentable over Loftesness and U.S. Patent Number 8,135,721 attributed to Joshi et al. (hereafter referred to as Joshi) and Krzyzanowski. 
For claim 20: Loftesness discloses a computer-readable storage medium storing computer-readable instructions, the computer-readable instructions, when executed by one or more processor devices, cause the one or more processor devices to: receive a plurality of repeated search requests to access an information item from a repository of searchable information, the plurality of repeatedApplication No.: 15/183,675 Attorney Docket No.: 359746-US-NPPage 6 of 13search requests having been manually submitted via a user device over a span of time [0057]; identify one or more patterns associated with the plurality of repeated search requests, the one or more patterns being associated with two or more occasions in the span of time on which the information item was manually requested to be accessed in a past context [0057: the classification determination module 130 of figure 1 can determine that users tend to use the query "ornament" in the month of December, 0035, 0036, 0096]; identify one or more triggers associated with the one or more patterns, the one or more triggers describing one or more conditions that were satisfied in the past context when the plurality of repeated search requests were received and will be satisfied in a future context when a tool will be presented on the user device [0057: the classification determination module 130 of figure 1 can consider the time at which actions occurred in performing its analysis]; receive current context information from an environment [0057]; determine whether the current context information satisfies at least one of the conditions 
Loftesness does not specifically mention location context/condition.
Joshi discloses location context/condition [column 4, line 11-16, 22-28].
It would have been obvious to one of ordinary skill in the art, having the teachings of Loftesness and Joshi before him/her, before the effective filing date of the claimed invention to incorporate the teachings of location context/condition as disclosed by Joshi into Loftesness. One of ordinary skill in the art would do so to add one more parameter in addition to the existing ones to make the system more marketable.  
Loftesness, Joshi do not disclose proactively sending the tool to the user device. Krzyzanowski discloses proactively sending the tool to the user device [figure 10: “wake up” runs proactively at 6:30 AM on weekdays, 0127-0128].
It would have been obvious to one of ordinary skill in the art, having the teachings of Loftesness and Joshi and Krzyzanowski before him/her, before the effective filing date of the claimed invention to incorporate the teachings of proactively carrying out repeated request as taught by Krzyzanowski into Loftesness and Joshi. One of ordinary skill in the art would do so to reproduce repeated user request. One of ordinary skill in the art would do so to improve the usability of the method/system by alleviating the load to the user. 
Response to Arguments

For the independent claims 1, 16, 20: the applicant reproduces Krzyzanowski and argues as below: 
Thus, Krzyzanowski describes a user request to repeat the control macro. Krzyzanowski therefore does not describe the claimed feature of "proactively causing the action-assistance tool to automatically carry out a new repeated request to perform the computer-implemented action without having received a user request to repeat the computer-implemented action." Nor has Applicant been able to find any portion of Krzyzanowski and Loftesness, either singly or in combination, which describe the aforementioned claim feature.
The applicant agrees that “Krzyzanowski describes a user request to repeat the control macro”; then the applicant makes a statement that because of that Krzyzanowski does not disclose "proactively causing the action-assistance tool to automatically carry out a new repeated request to perform the computer-implemented action without having received a user request to repeat the computer-implemented action”. Figure 10 clearly shows that the “wake up” macro will be executed proactively [0123]. Recurrence field 1008 and a recurrence definition field 1010 of figure 10 is clear about disclosing that the “wake up” will automatically be activated to perform the computer-implemented action without having received a user request to repeat the computer-implemented action. The fact that the user has to configure the macro through GUI does not make it any less proactive. The user does not need to make a request manually once it’s configured. It runs proactively and automatically as specified. 

But the first limitation of the claim 1 reads: “… each of the plurality of repeated requests having been manually input into the user device by a user at a past time …”; similarly the second limitation of the claim 16 reads: “…the plurality of repeated requests having been manually inputted by a user…” and the first limitation of the claim 20 reads: “…the plurality of repeatedApplication No.: 15/183,675 Attorney Docket No.: 359746-US-NPPage 6 of 13search requests having been manually submitted via a user device over a span of time …”.
For independent claims 16, 20: the applicant reproduces Loftesness and argues as below:
The references fail to describe the claimed feature of "execute an action- assistance tool to automatically carry out a new repeated request to perform the computer-implemented action without having received a user request to repeat the computer-implemented action, wherein the action- assistance tool proactively presents a result from performing the computer-implemented action."
 However, Applicant respectfully submits that Loftesness does not describe automatically carrying out a new repeated request. Fig. 5 depicts a search interface and search results from a user- entered query: 
FIG. 5 illustrates the operation of the system 100 from the perspective of a user. Namely, the user interaction module 134 of the query module 116, in potential cooperation with client-side browser functionality, can present a user interface presentation 502. This presentation 502 invites the user to enter a query (e.g., via input box 504). In this example, the user has entered the query "country music."
 Additionally, paragraph 0057 does not describe automatically carrying out a new repeated request, but rather describes a "classification determination module 130" that analyzes a user's queries to determine the intent of the queries: 
The purpose of the classification determination module 130 is to examine the information stored in the query transaction log 128 and to extract patterns from this log 128. 
[T]he classification determination module 130 can consider the time at which actions occurred in performing its analysis.
[F]or each query in the query transaction log 128, the classification determination module 130 can examine the actions that have been logged to determine whether these actions exhibit a pattern. If present, the pattern may reflect the mindset or intent of most of the users when entering that query. 
However, the classification determination module 130 is not described as automatically carrying out a new repeated request to perform the computer-implemented action without having received a user request to repeat the computer-implemented action.
The argument is based on a flawed understanding of the use of pattern recognition; the classification determination module 130 analyzes user queries to determine a pattern that can be applied for automatically determining and carrying out a “new repeated request”. Loftesness explicitly discloses automatically carrying out a “new repeated request” as below [paragraph 0057]:
For instance, the classification determination module 130 can determine that users tend to use the query "ornament" in the month of December to locate an item that 
It has been noted that the applicant contradicts his/her own claim language in the argument by implying that there is no past manual input and/or pattern recognition in the instant application.
But the first two limitations of the claim 16 read: “… receive a plurality of repeated requests to perform a computer-implemented action on a plurality of occasions, the plurality of repeated requests having been manually inputted by a user; identify a pattern based at least on the plurality of repeated requests. Similarly the first two limitations of the claim 20 read: “… receive a plurality of repeated search requests to access an information item from a repository of searchable information, the plurality of repeatedApplication No.: 15/183,675 Attorney Docket No.: 359746-US-NPPage 6 of 13search requests having been manually submitted via a user device over a span of time; identify one or more patterns associated with the plurality of repeated search requests, the one or more patterns being associated with two or more occasions in the span of time on which the information item was manually requested to be accessed in a past context …”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anita Datta Chaudhuri whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-4 ET (1st week of the bi-week) and Mon-Tue 7-4 ET (2nd week of the bi-week).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/
Patent Examiner, Art Unit 2173



/KIEU D VU/ Supervisory Patent Examiner, Art Unit 2173